Citation Nr: 1228450	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  05-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD), on an extraschedular basis.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Seattle, Washington.  

In September 2008, the Veteran testified at a video conference before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing has been associated with the claims file.  In March 2012, the Board sent a letter to the Veteran advising him that he could testify at another Board hearing; however, in a March 2012 response, he waived his right to an additional hearing and requested the Board consider his claims based on the evidence of record.  38 C.F.R. §§ 20.703, 20.707, 20.1304 (2011).

In a November 2008 decision, the Board denied an increased rating for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2009, the Court granted a Joint Motion for Remand, vacating the Board's decision and remanding the issues for further development.

In November 2010, the Board denied the Veteran's claims for an increased disability rating for PTSD on a schedular basis, and for entitlement to a TDIU.  In the same decision, the Board remanded the issue of an increased disability rating for PTSD on an extraschedular basis.  The Veteran appealed the November 2010 decision to the Court.  In a March 2012 Memorandum Decision, the Court affirmed the Board decision to the extent that it denied the Veteran's claim for an increased disability rating for PTSD on a schedular basis, and vacated the Board's decision to the extent that it denied entitlement to a TDIU, holding that it was inextricably intertwined with the issue of an increased disability rating for PTSD on an extraschedular basis.  The issues as captioned above have been returned to the Board for appellate consideration.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In correspondence dated in June 2012, the Veteran's representative raised the issue of entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD on an schedular basis.  The issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction for appropriate action. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Following the issuance of the most recent January 2012 Supplemental Statement of the Case, the Veteran and his representative have submitted additional VA outpatient treatment records dated through July 2012.  When the Board receives pertinent evidence that was not initially considered by the agency of original jurisdiction, the Board is compelled to remand in order for the RO to review the additional evidence and to issue a Supplemental Statement of the Case, unless this procedural requirement has been waived.  38 C.F.R. §§ 20.800, 20.1304(c) (2011). Here, the Veteran has not waived initial RO consideration in this case.

Additionally, in a Brief submitted by the Veteran's representative in July 2012, it was suggested that the disability in question had increased in severity since the most recent July 2011 VA examination.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his PTSD should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran for his PTSD, dated from July 2012.  All records obtained must be associated with the Veteran's claims file.

2.  The RO shall schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his PTSD.  The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination, and the examiner should indicate that the claims file was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD.

The findings of the examiner shall address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD.  The examiner shall assign a GAF score and explain the basis for this finding.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  The RO should then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  Thereafter, the RO should readjudicate the Veteran's claims for entitlement to an increased disability rating for PTSD, on an extraschedular basis, and to a TDIU.  The RO must consider all evidence added to the record since the January 2012 Supplemental Statement of the Case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



